PER CURIAM.
Defendant Comptroller and members of the State Budget Commission seek review by interlocutory appeal of an order denying their motion to dismiss the amended complaint filed against them. The prongs of their assault upon the complaint are grounded upon the contention that it fails to state a cause of action, the court’s lack of jurisdiction over the parties and subject matter of the cause, failure to join indispensable parties, and improper venue.
The complaint is brought pursuant to Chapter 87, F.S., by which plaintiffs seek a judicial declaration of their rights under the taxing statutes of this state and to restrain the Comptroller from approving the tax rolls of the several counties comprising the Central and South Florida Flood Control District unless and until the tax assessors of those counties assess the taxable property situated therein in accordance with uniform standards of value which will assure equality of valuation based upon 100% of fair market value as required by law and the provisions of F.S. Section 192.31, F.S.A.
We are of the view that no useful purpose would be served by quoting in full the amended complaint or discussing in detail each of its material allegations. We conclude and so hold that the complaint filed herein states a cause of action, the order appealed is correct as a matter of law and should be sustained for the reasons stated and relied on by the trial court and upon the authority of the decision rendered by the Supreme Court in Burns v. Butscher (Fla.1966) 187 So.2d 594. We further hold that the remaining points urged by appellant are without merit and must be rejected. Affirmed and appeal dismissed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.